Citation Nr: 1760241	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for congestive heart failure.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Marine Corps from December 1965 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

In November 2016 the Veteran testified before the undersigned Veterans Law Judge at the Regional Office.  A transcript of the hearing was prepared and added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for proper development of the issue.  In March 2014 the Veteran underwent VA examination in connection with his claim.  At the time he was diagnosed with coronary artery disease, but the VA examiner opined that it was less likely than not that the Veteran's current cardiac disability was incurred in or caused by the claimed in-service event or injury.  In making this determination the VA examiner noted that the Veteran's chest pain in service was related to a spontaneous pneumothorax secondary to bullous disease of the right lung, which existed prior to entry into the service.  She continued that the Veteran did not have any cardiac-related issues in service, and that he was not diagnosed with coronary artery disease until 2006.  The VA examiner also noted that the Veteran's ejection fraction was well-preserved and that there was no ventricular hypertrophy.  

However, the Board notes that the VA examiner did not address the treatment note from December 1966 wherein the treatment provider noted that the Veteran's left heart border was prominent and unusual in contour.  This appears important in that an enlarged silhouette of the heart was noted when he was diagnosed with coronary artery disease in 2006, which suggests a possibility of a nexus.  The VA examiner also did not consider the articles submitted by the Veteran in January 2014 detailing general findings of cardiomegaly and how that disability may result in congestive heart failure.  Therefore, on remand a supplemental opinion should be obtained that considers the service treatment note observing a prominent heart border as well as the articles submitted by the Veteran that describe cardiomegaly's relationship to congestive heart failure.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Given the complexity of this issue, the opinion should be obtained from a physician.  

The Board acknowledges that the Veteran's spontaneous pneumothorax disability existed prior to service, but this appears to be unrelated to the cardiac disability.  In that regard, the Board acknowledges that pursuant to 38 U.S.C. § 1111 (2012), "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination."  Thus, because no cardiac disability was noted upon entry into service, the Veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Additionally, the Board notes that there are outstanding VA treatment records that need to be obtained.  The Veteran reported that he began seeking treatment at the VA Medical Center in Livermore, California in 1966, but the only VA treatment notes in the record are from 1996 forward.  Therefore on remand the AOJ should obtain outstanding VA treatment records from 1966 to 1996, as well as any outstanding VA treatment records from March 2014 to present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from 1966 to 1996, as well as updated VA treatment records from March 2014 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  After all development has been completed, obtain a medical opinion from a physician regarding the etiology of the Veteran's cardiac disability.  Based on a review of the evidence, to include treatment records and lay statements, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cardiac disability is related to active duty service.  The VA examiner should consider the December 1966 treatment note describing the prominent left heart border with abnormal contour, as well as the articles submitted by the Veteran in January 2014 describing cardiomegaly's relationship with congestive heart failure.  

The Board notes that the Veteran's cardiac disability was not noted upon entrance to service, and therefore he is presumed to be without heart disease or disability for service connection purposes.  If there is clear evidence this is not the case, the physician should indicate as such.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, is requested.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  Thereafter, if any benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




